Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US 9,959,412 B2) in view of Nakata (US 2012/0102246 A1), Thompson et al (US 2017/0053457 A1) and Yang et al (US 2019/0392354 A1).
1. Strauss discloses a method for generating and filtering digital media in a multi-player gaming system, wherein the multi-player gaming system comprises one or more game servers (240), each game server being in data communication with a plurality of client devices (210) in data communication and located remote from each other (Fig. 2), (i.e. in a gaming application), (col. 8, lines 14-15), the method comprising: 
executing, in a game module stored locally in each of the plurality of client devices, a content editor application, wherein the content editor application is configured to generate a user interface through which a player may create a personal visual symbol and is configured to generate personal visual symbol data based upon the personal visual symbol (i.e. user-provided content, 110: Fig. 1); 
receiving, in the at least one game server, the player-created personal visual symbol data from the game module that generated the player-created personal visual symbol data before the player-created personal visual symbol data is distributed to other ones of the plurality of client devices (i.e. the online system receives the user-provided content for review before the user-provided content is distributed to other client devices), (col. 1, line 59 – col. 2, line 12); 
processing, in the at least one game server and using a content classification module, the player-created personal visual symbol data by submitting the player-created personal visual symbol data to a trained classification module, wherein the trained classification module is configured to apply a machine learning model to the player-created personal visual symbol data (i.e. a machine learning model predicts the likelihood that the user-provided content violates a content policy), (col. 1, line 59 – col. 2, line 12) and wherein the trained classification module is generated from a plurality of model assets, each of which is labeled as being offensive or not offensive and, if offensive, a degree of offensiveness (i.e. the degree of offensiveness is in association to the risk score, wherein the higher the risk score, the more offensive the symbol data is), (col. 5, lines 19 – col. 6, line 3), (col. 14, lines 13-27);
assigning, in the at least one game server and using the content classification module, a value to the player-created personal visual symbol data wherein the value is indicative of whether the player-created personal visual symbol data is or is not permissible in the multi-player gaming system (i.e. assigning a risk score), (col. 1, line 59 – col. 2, line 12); 
providing to an administrator, via the at least one game server, access to the player-created personal visual symbol data and said value, receiving an audited version of the player-created personal visual symbol data and said value, receiving an enforcement tag corresponding to the audited version of the player created personal visual symbol data based on said value, and feeding the audited version of the player-created personal visual symbol data and said value to the machine learning model; communicating an event flag based on the enforcement tag by the classification module to a master gaming module of the server, wherein the enforcement tag is one of a temporary enforcement tag or a permanent enforcement tag; executing the event flag by the master gaming module for implementing the enforcement tag in the server of the multi-player gaming system (i.e. the machine learning model can be trained using supervised learning techniques wherein a human reviewer can provide a review data as training data to the machine learning model, wherein the review data can be an enforcement tag for the machine learning model to learn), (col. 5, lines 27-31), (col. 13, lines 1-22), (col. 19, lines 6-19); and 
applying an action to the player-created personal visual symbol based upon said value and the enforcement tag, wherein the action includes at least one of: permitting the player-created personal visual symbol to be used in the multi-player gaming system, temporarily prohibiting the player-created personal visual symbol from being used in the multi-player gaming system, or permanently prohibiting the player-created personal visual symbol from being used in the multi-player gaming system; and wherein the processing, assigning and applying are executed before submitting the player- created personal visual symbol data to other ones of the plurality of client devices (i.e. the review process rejects or accepts the user-provided content according to the risk score generated by the machine learning model before submitting the user-provided content to other ones of the plurality of client devices), (col. 1, line 40 – col. 2, line 12).
If the cited portion does not provide sufficient evidence that the reviewing process is performed in a gaming environment, Nakata discloses reviewing the user-provided content for appropriateness in a gaming environment. It would have been obvious to a person of ordinary skill in the art to modify Strauss with Nakata and would have been motivated to do so to apply such reviewing process in a gaming environment.
Strauss does not expressly disclose wherein the trained classification module is generated from a first classification module trained using a plurality of two dimensional texture assets and using a separate second classification module trained using a plurality of three dimensional model assets. Thompson discloses wherein the trained classification module is generated from a first classification module trained using a plurality of two dimensional texture assets and using a separate second classification module trained using a plurality of three dimensional model assets [0089]. It would have been obvious to a person of ordinary skilled in the art to modify Strauss with Thompson and would have been motivated to do so because the benefit of this is a range of neural system types may be used where each can be optimized for specific types of classification as disclosed by Thompson.
Strauss discloses that the online system may include additional, fewer, or different components for various applications (col. 7, lines 21-33) but is silent with the use of multiple servers in the system and executing the event flag by the master gaming module for implementing the enforcement tag in all the servers of the multi-player gaming system; however such concept of implementing a master module with multiple servers in a system is notoriously well know in the art as evidenced by Yang [0033]. It would have been obvious to a person of ordinary skilled in the art to modify Strauss with Yang and would have been motivated to do so as a safe guard in the case that a server goes down.
2.  Strauss, Nakata, Thompson and Yang disclose the method of claim 1, wherein the content classification module is configured to augment the player-created personal visual symbol prior to processing by the trained classification module, Strauss (col. 4, lines 16-25).
3. Strauss, Nakata, Thompson and Yang disclose the method of claim 1, wherein the personal visual symbol data comprises at least one of an image file or a plurality of rendering instructions in an alphanumeric format, Strauss (col. 2, lines 2-5).
4. Strauss, Nakata, Thompson and Yang disclose the method of claim 1, further comprising generating multiple personal visual symbols, in at least one of the plurality of client devices, wherein at least some of the multiple personal visual symbols comprise imagery designed to be not permissible in the multi-player gaming system and at least some of the multiple personal visual symbols comprise imagery designed to be permissible in the multi-player gaming system, Strauss (col. 1, line 40 – col. 2, line 12).
5. Strauss, Nakata, Thompson and Yang disclose the method of claim 4, further comprising receiving the personal visual symbols which comprise imagery designed to not be permissible in the multi-player gaming system and the personal visual symbols which comprise imagery designed to be permissible in the multi-player gaming system, Strauss (col. 1, line 40 – col. 2, line 12).
6. Strauss, Nakata, Thompson and Yang disclose the method of claim 5, further comprising assigning one or more labels to each of the personal visual symbols which comprise imagery designed to not be permissible in the multi-player gaming system and the personal visual symbols which comprise imagery designed to be permissible in the multi-player gaming system, wherein each of the one or more labels comprises a value indicative of whether a personal visual symbol is or is not to be permitted in the multi-player gaming system (i.e. reject or accept user-provided content based on risk score), Strauss (col. 1, line 59 – col. 2, line 12).
7. Strauss, Nakata, Thompson and Yang disclose the method of claim 6, further comprising submitting each of the labelled personal visual symbols which comprise imagery designed to not be permissible in the multi-player gaming system and the labelled personal visual symbols which comprise imagery designed to be permissible in the multi-player gaming system to the machine learning model (i.e. reject or accept user-provided content based on risk score), Strauss (col. 1, line 59 – col. 2, line 12).
8. Strauss, Nakata, Thompson and Yang disclose the method of claim 7, wherein at least one of the imagery designed to not be permissible in the multi-player gaming system or the imagery designed to be permissible in the multi-player gaming system is submitted to the machine learning model in a form of alphanumeric text without an accompanying graphical image, Strauss (col. 3, line 60 – col. 4, line 10).
9. Strauss, Nakata, Thompson and Yang disclose the method of claim 1, wherein the multi-player gaming system automatically applies the action to the player-created personal visual symbol based upon the value without human intervention, Strauss (col. 5, lines 60-65).
23. Strauss, Nakata, Thompson and Yang disclose the method of claim 1, wherein the machine learning model comprises at least one of a support vector machine, a linear regression model, a clustering analysis model, a boosted decision tree, a neural system, a deep learning model, a feed- forward system, a convolutional neural system or a combination thereof, Strauss (col. 5, lines 23-27).
25.  Strauss, Nakata, Thompson and Yang disclose the method of claim 1, wherein the two dimensional texture assets comprise a plurality of pixel values, Thompson [0086], [0089].
27.  Strauss, Nakata, Thompson and Yang disclose the method of claim 1, wherein the three dimensional model assets comprise point could or mesh representations of three dimensional images, Thompson [0072], [0089].

10-18, 24, 26, 28. Strauss, Nakata, Thompson and Yang disclose a system for generating and filtering digital media in a multi-player gaming system, wherein the multi-player gaming system comprises at least one game server and a plurality of client devices in data communication and located remote from each other, the system comprising: one or more processors in a computing device, said one or more processors configured to execute a plurality of executable programmatic instructions to generate and filter digital media in the multi-player gaming system as similarly discussed above.

19-22. Strauss, Nakata, Thompson and Yang disclose a computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when said plurality of executable programmatic instructions are executed by a processor in a computing device, a process for generating and filtering digital media in a multi-player gaming system is performed, wherein the multi-player gaming system comprises at least one game server and a plurality of client devices in data communication and located remote from each other as similarly discussed above.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715